Citation Nr: 1009886	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  07-00 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a skin disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1980 to July 
2000.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has applied for service connection for a skin 
disorder.  The Veteran was treated on several occasions 
during service for a disorder characterized as eczema.  
However, VA treatment records and a March 2006 VA examination 
report indicate that the Veteran is diagnosed with 
keratolysis exfoliativa on his hands and feet and pityriasis 
lichenoides chronica on his trunk and arms.  

The Veteran alleges that the lesions on his body that 
constitute his current diagnoses are the same as those that 
he had during service.  He contends that his condition was 
misdiagnosed as eczema during service and his current 
condition is a continuation of the same symptomology that he 
has experienced since his period of active duty.  

The March 2006 VA examination report contains a diagnosis but 
does not contain an opinion as to whether it was incurred in 
or is etiologically related to his period of service.  Both 
the Board and the Veteran are not qualified to resolve this 
question without competent medical evidence.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991) and Espiritu v. Derwinski, 
2 Vet. App. 492 (1992). 

By "competent medical evidence" is meant in part that which 
is provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions. 38 C.F.R. § 3.159(a)(1).
Further, because it has long been held that the statutory 
duty to assist requires a thorough and contemporaneous 
medical examination, especially in cases where there exists 
ambiguities and uncertainties relative to the claimed 
disorder, the Board must remand the claim for clarification.  
See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); see 38 
C.F.R. § 4.2 (If the findings on an examination report do not 
contain sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes.).

Thus, the Board finds this matter must be remanded to obtain 
a medical opinion, and supporting rationale, addressing the 
etiology of the Veteran's current skin disabilities.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will contact the Veteran 
and ascertain if he has received any VA, 
non-VA, or other medical treatment for a 
skin disorder that is not evidenced by 
the current record.  The Veteran should 
be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO/AMC should then obtain these 
records and associate them with the 
claims folder.

2.  Following a reasonable amount of 
time or upon the Veteran's response, the 
RO/AMC will return the claims file to 
the examiner who conducted the March 
2006 VA examination.  If they are not 
available, arrange for the Veteran to 
undergo a VA examination.  The examiner 
shall opine as to whether the Veteran 
has a skin disorder that was incurred in 
or etiologically related to any skin 
condition during active service.  The 
following considerations will govern the 
examination:

a)	The claims folder and a copy of 
this remand will be reviewed by the 
examiner in conjunction with this 
examination, and the examiner must 
acknowledge such receipt and review 
in any report generated as a result 
of this examination.

b) 	The examiner should determine if 
the Veteran has a current skin rash 
disability.

c) 	For each skin rash disability 
diagnosed on examination, the 
examiner should provide opine as to 
whether or not the disability is 
related to the Veteran's active 
duty service.

d) 	 All indicated tests and studies 
must be performed, and any 
indicated consultations must be 
scheduled.  In all conclusions, the 
examiner must identify and explain 
the medical basis or bases for the 
conclusion, with identification of 
the evidence of record relied upon 
in reaching the conclusion.  If the 
examiner is unable to render an 
opinion without resort to 
speculation, he or she should so 
state.

3.  When the actions requested have been 
completed, The AMC/RO should undertake 
any other indicated development deemed 
appropriate under the law and then 
readjudicate the issue.

	4.  The RO/AMC must ensure that all 
directed factual and medical development 
as noted above is completed.  In the 
event that the examination report does 
not contain sufficient detail, the 
RO/AMC must take any appropriate action 
by return of the report to the examiner 
for corrective action.  See 38 C.F.R. § 
4.2.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).










 Department of Veterans Affairs


